     9:14-cv-03699-RMG           Date Filed 03/29/21      Entry Number 340        Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   BEAUFORT DIVISION

                                                )
UNITED STATES OF AMERICA et al.,                )      Civil Action No. 9:14-cv-3699-RMG
EX REL. SCARLETT LUTZ and KAYLA                 )
WEBSTER,                                        )      HON. RICHARD M. GERGEL
                                                )
                Plaintiffs/Relators,            )
                                                )      JOINT/CONSENT MOTION OF THE
        v.                                      )      PARTIES FOR AMENDED
                                                )      SCHEDULING ORDER
LABORATORY CORPORATION OF
                                                )
AMERICA HOLDINGS,
                                                )
                Defendant.                      )
                                                )

        Plaintiffs-Relators and Defendant LabCorp have met and conferred and hereby each

consent, and jointly move the Court for an Amended Scheduling Order revising the remaining Pre-

Trial and Trial related deadlines in the above captioned matter. Attached hereto is the Proposed

Amended Scheduling Order from the parties.

        The Parties jointly propose this revised or amended schedule for the following reasons:

1.      The parties are informed and believe from the United States District Court’s website, Jury
        Selection Calendar, that the Court due to valid public health-related concerns has
        cancelled its May 3, 2021, jury selection.

2.      The next scheduled jury selection dates for the Court are July 8 and September 1.

3.      Discovery in this matter is virtually complete and no additional time for further discovery
        is being requested.

4.      Defendant has already filed its Motion for Summary Judgment, as well as two (2)
        Daubert motions addressing the proposed expert testimony of Relators’ Designated
        Experts, Mr. Sekaran and Mr. Petron.

5.      If the Court approves the pending joint stipulation to extend the briefing schedule for two
        of those motions, briefing will be complete with respect to all of those motions by April 9
        and April 23.

6.      The Parties believe that the Court’s consideration and decision with respect to these
        outstanding motions will inform the parties with respect to the issues ultimately for trial
PPAB 6219599v1.docx
     9:14-cv-03699-RMG          Date Filed 03/29/21       Entry Number 340        Page 2 of 4




        and will frame the final pre-trial preparation required in a more definite and efficient
        manner. The requested scheduling extension will also allow additional time for the
        parties to explore resolution after the Court has decided these motions.

7.      The Parties propose to seek a Decision by the Court at a later date on the issue of what
        testimony may be presented at trial by use of the video depositions as compared to the
        requirement for live, in-person testimony from witnesses. The Parties believe that the
        Court’s decision on such matters will have a further impact on trial preparation and the
        required pre-trial disclosures from the parties.

8.      The Parties request that, in view of the number of expected witnesses in the trial of this
        matter, the distant locations of many of those witnesses and of the various counsel
        involved in the case, various scheduling issues that the parties have conferred in good
        faith about, and the ongoing travel restrictions due to valid public health issues and
        concerns, the Court establish a Date Certain for the beginning of the Trial of this matter
        during the Court’s September/October Jury Term of Court.

        The Parties make these requests, not for the purpose of delay, but in the interests of

fairness, efficiency and judicial economy. For these reasons, the Parties respectfully jointly

request the Court grant the Motion for the Revised Scheduling Order attached and establish a

Date Certain for Trial on either September 13 or October 18, 2021.



Dated: March 29, 2021                            Respectfully submitted,

                                                 /s/ James Lynn Werner
                                                 James Lynn Werner Fed. Bar. No. 1079
                                                 John G. Tamasitis Fed. Bar No. 11995
                                                 Alex B. Breazeale Fed. Bar No. 13378
                                                 PARKER POE ADAMS & BERNSTEIN
                                                 L.L.P.
                                                 1221 Main Street, Suite 1100
                                                 Columbia, South Carolina 29201
                                                 Phone: (803) 253-8913
                                                 Fax:    (803) 255-8017
                                                 Email: jimwerner@parkerpoe.com
                                                        johntamasitis@parkerpoe.com
                                                        alexbreazeale@parkerpoe.com




                                                  2
PPAB 6219599v1.docx
     9:14-cv-03699-RMG   Date Filed 03/29/21   Entry Number 340     Page 3 of 4




                                       Stephen G. Sozio (Admitted Pro Hac Vice)
                                       Ohio Bar No. 0032405
                                       JONES DAY
                                       901 Lakeside Avenue
                                       Cleveland, Ohio 44114
                                       Phone: (216) 586-3939
                                       Fax:    (216) 579-0212
                                       Email: sgsozio@jonesday.com

                                       Heather M. O’Shea (Admitted Pro Hac Vice)
                                       Illinois Bar No. 6287953
                                       JONES DAY
                                       77 West Wacker Drive
                                       Chicago, Illinois 60601
                                       Phone: (312) 782-3939
                                       Fax:     (312) 782-8585
                                       Email: hoshea@jonesday.com

                                       B. Kurt Copper (Admitted Pro Hac Vice)
                                       Texas Bar No. 24117918
                                       Jonathan D. Guyn (Admitted Pro Hac Vice)
                                       California Bar No. 307285
                                       JONES DAY
                                       2727 North Harwood Street
                                       Dallas, Texas 75201
                                       Phone: (214) 220-3939
                                       Fax:    (214) 969-5100
                                       Email: bkcopper@jonesday.com
                                       Email: jguynn@jonesday.com

                                       Benjamin B. Menker (Admitted Pro Hac Vice)
                                       Ohio Bar No. 0091995
                                       M. Ryan Harmanis (Admitted Pro Hac Vice)
                                       Ohio Bar No. 0093642
                                       JONES DAY
                                       325 John H. McConnell Blvd., Suite 600
                                       Columbus, OH 43215
                                       Phone: (614) 469-3939
                                       Fax: (614) 461-4198
                                       Email: bmenker@jonesday.com
                                       Email: rharmanis@jonesday.com

                                       Counsel for Defendant Laboratory
                                       Corporation of America Holdings


                                       3
PPAB 6219599v1.docx
     9:14-cv-03699-RMG   Date Filed 03/29/21   Entry Number 340      Page 4 of 4




                                      /s/ Beth B. Richardson     _______________
                                      Beth B. Richardson (Fed. ID No. 9335)
                                      ROBINSON GRAY STEPP & LAFFITTE,
                                      PO Box 11449
                                      Columbia, SC 29211
                                      T: 803-231-7819
                                      F: 803-929-0300
                                      brichardson@robinsongray.com


                                      Marc S. Raspanti (Admitted Pro Hac Vice)
                                      Pamela Coyle Brecht (Admitted Pro Hac Vice)
                                      Michael A. Morse (Admitted Pro Hac Vice)
                                      PIETRAGALLO GORDON ALFANO
                                      BOSICK & RASPANTI, LLP
                                      1818 Market Street, Suite 3402
                                      Philadelphia, PA 19103
                                      Telephone: (215) 320-6200
                                      Facsimile: (215) 754-5191
                                      MSR@Pietragallo.com
                                      PCB@Pietragallo.com
                                      MAM@Pietragallo.com

                                      Stephen Shackelford, Jr. (Admitted Pro Hac Vice)
                                      Steven M. Shepard (Admitted Pro Hac Vice)
                                      Jonathan Ross (Admitted Pro Hac Vice)
                                      Amy B. Gregory (Admitted Pro Hac Vice)
                                      SUSMAN GODFREY L.L.P.
                                      1301 Avenue of the Americas, 32nd Floor
                                      New York, NY 10019
                                      T: 212-336-8330
                                      sshackelford@susmangodfrey.com
                                      sshepard@susmangodfrey.com
                                      jross@susmangodfrey.com
                                      Attorneys for Plaintiffs/Relators




                                       4
PPAB 6219599v1.docx
